Citation Nr: 0622160	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  97-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left varicocele.

2.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1975 to May 1979, 
and from August 1981 to August 1985.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office  (RO) in 
Atlanta, Georgia which denied the veteran's claim of 
entitlement to service connection for a left varicocele.  In 
May 1997, the veteran perfected his appeal.  

During the pendency of that appeal, the RO in San Diego, 
California, received the veteran's claim for service 
connection for TMJ.  A June 2002 rating decision denied the 
claim.  The veteran disagreed, and timely appealed.  The San 
Diego RO issued a supplemental statement of the case (SSOC) 
addressing both issues presently on appeal.

In November 2005, the Board remanded the case in order to 
provide the veteran with the opportunity to attend a 
videoconference hearing as he had requested.  
In April 2006, the veteran waived his right to a hearing 
before the Board.

The record indicates that the veteran has once again moved, 
and that he now resides in Florida.  Pursuant to a VA Form 
119 dated February 8, 2006, it appears that the RO in St. 
Petersburg, Florida now has original jurisdiction.


FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current left 
varicocele disability is unrelated to his military service. 

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current TMJ 
disability is unrelated to his military service. 


CONCLUSIONS OF LAW

1.  A left varicocele was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  TMJ was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
left varicocele and TMJ.  He contends that he was injured in 
his groin in 1978 while playing basketball while in service 
and that it led to his left varicocele disability.  He also 
contends that he was struck in the mouth by a ship's hatch 
door during his service in the Navy, an injury he claims has 
resulted in TMJ.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was initially informed of the 
relevant law and regulations pertaining to his claim by 
letter sent in October 2001.  The October 2001 letter 
informed the veteran, inter alia, that to establish service 
connection for a disability:

[e]vidence must show three things: (1) an injury in 
military service or a disease that began in or was 
made worse during military service, or an event in 
service causing injury or disease; (2) a current 
physical or mental disability; and, (3) a 
relationship between your current disability and an 
injury, disease, or event in service.  

The veteran was informed that evidence regarding his current 
physical or mental disability could be found in medical 
treatment records, medical opinions, his own statements or 
statements of others describing the veteran's disability.  In 
addition, the veteran was informed of VA's duty to assist him 
in the development of his claim in the October 2001 letter.  
Specifically, the veteran was advised that VA would obtain 
all evidence kept by VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The veteran was specifically informed that for 
records he wanted the VA to obtain on his behalf "you must 
give us enough information about your records so that we can 
request them from the person or agency who has them."

The Board notes that the veteran received the same 
information in a subsequent letters, dated March 2004.  In 
addition, the veteran received notice in a letter dated March 
2005, specifically stating what evidence was required to 
substantiate his claim for TMJ disability, including third-
person statements.  That letter requested that if the veteran 
had been treated at any private or government facility, to 
specify their name, and address, and the dates of treatment 
in accompanying forms.  

The March 2005 VCAA letter specifically informed the veteran 
as follows:  If there is any other evidence of information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" requirement of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.   
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not, and cannot be assigned in 
the absence of service connection.  The veteran's claims of 
entitlement to service connection for left varicocele and TMJ 
were denied based on elements (2)  and (3).  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements.  Moreover, because the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, thus denying the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Finally, the veteran is represented by a representative who 
is presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records from his first period of 
enlistment.  

The Board notes that despite efforts to locate the veteran's 
service medical records of his second period of enlistment, 
no such records were found.  The veteran was first 
specifically informed in a letter dated February 1992 that 
the records were unavailable.  He was asked for additional 
information to assist VA in locating duplicate or alternate 
records, and other requests for the records were made, but 
such efforts have been unsuccessful.  The Board believes that 
any further search would be an exercise in futility.  Cf. 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].  The veteran has identified 
no additional information that could be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, the veteran has had 
numerous VA medical examinations and treatment for a variety 
of maladies.  The veteran was last examined in April 2005 
regarding his left varicocele disability, and was last 
examined in March 2003 regarding his TMJ disability. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran waived his opportunity 
to testify at a video hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

Service connection - left varicocele

The Board will address each Hickson element in turn.  
Regarding element (1), medical evidence of a current 
disability, the April 2005 VA examination report includes a 
diagnosis of left varicocele.  Thus, element one is 
satisfied.

Regarding element (2), evidence of an in-service medical 
injury or disease, the veteran's SMRs (service medical 
records) show that he reported a groin injury on May 2, 1978, 
complaining that he had injured it playing basketball two 
days earlier.  The examining medical practitioner indicated 
that the veteran's right testicle was "traumatic upon 
pressure" and diagnosed the injury as a right testicle 
contusion.  

However, the veteran is now seeking service connection for a 
left testicle condition.  [Service connection has in fact 
been granted by VA for chronic epididymitis of the right 
testicle.]

In his testimony, and in medical examinations, the veteran 
has maintained that the injury affected both testes.  See the 
RO hearing transcript, page 3.  However, the veteran's 
statement is contradicted by the contemporaneous medical 
evidence of record, and Board places no weight of probative 
value on it.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  In addition to the SMRs, the report of a December 
1978 VA examination, although identifying right testicle 
epididymitis, specifically described the left testicle as 
"normal".

The veteran more recently reported to health care providers 
that he sustained an injury to his left testicle in 1978.  
See, e.g., a May 1997 report of VA outpatient treatment.  It 
appears that all references in the medical evidence regarding 
an in-service injury of his left testicle are merely a 
recounting of statements made by the veteran, and are not 
informed by the SMRs, which indicate a right, not a left, 
testicle problem.  The Court has repeatedly held that the 
Board is not required to accept medical opinions that are 
based upon the claimant's recitation of medical history.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [the Board 
is not required to accept doctors' opinions that are based 
upon the claimant's recitation of medical history].    

Thus, when the entire record is reviewed, the Board concludes 
that the most reliable evidence is the veteran's SMRs.  Those 
contemporaneous records specifically do not mention the 
veteran's left testicle or a varicocele condition.  A 
preponderance of the evidence is against the veteran's claim 
as to this point.  Accordingly, the Board finds that the 
claim fails because element (2) has not been met.

Regarding element (3), medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability, the only pertinent evidence is contained in the 
April 2005 VA examination report.  After reviewing the 
veteran's entire claims file, the examiner concluded that 
"the left varicocele and the chronic left testicular pain is 
less likely as not caused or a result of groin injury of May 
1978."  

The Board observes that this opinion appears to be congruent 
with the medical evidence of record, which as discussed above 
does not show a left testicle injury in service. 

To the extent that the veteran himself contends that 1978 
injury caused or resulted in his present condition, it is 
well established that lay persons without medical training, 
such as the veteran and his relatives, are not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

For those reasons, the Board finds that element (3) has not 
been met, and the claim fails on that basis as well.



Service connection - TMJ

Regarding element (1), medical evidence of a current 
disability, the record contains no specific diagnosis of TMJ.  
There are voluminous sections within the record that pertain 
to the veteran's deteriorated dental state, but none 
specifically diagnose the veteran's condition as including 
TMJ.  

However, the August 2003 examination report states: 

pt [patient] complains of tmj pain.  clicking 
apparent upon opening and closing.  pt missing many 
teeth, no occlusion.  pt will need full mouth rehab 
in order to have proper occlusion and possibly 
relieve tmj problems.

The quoted record, liberally interpreted, indicates that TMJ 
currently exists, notwithstanding no specific diagnosis 
thereof.

Giving the veteran the benefit of the doubt, the Board finds 
that element (1) has been satisfied.

With regard to element (2), evidence of an in-service injury 
or disease, the veteran's SMRs of record indicate that he 
underwent several dental procedures during his first 
enlistment, but none of the records indicate symptoms, or 
complaints, of TMJ.

The veteran contends that he was injured in the mouth when a 
ship's hatch door struck him during his second enlistment 
period.  As noted above, the veteran's SMRs for this period 
of service were not found.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), aff'd ___ F.3d _____ (2006) [the Court declined to 
apply an "adverse presumption" where records have been lost 
or destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board cannot ignore a veteran's statement simply 
because the veteran is an interested party, but personal 
interest may affect the credibility of the evidence, and the 
Board is obligated to assess it.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

After thoroughly reviewing the veteran's claims file and 
weighing the evidence, the Board concludes that the 
preponderance of the evidence is against a finding that an 
in-service injury leading to TMJ in fact occurred.    

The Board observes that although the veteran has not been shy 
about filing claims with VA over the years, he did not 
mention a jaw injury ("a fractured jaw")
 until December 1995, a full decade after service.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  In particular, the Board notes a 
Medical Certificate (VA Form 10-10m) dated in August 1990 
which notes that the veteran's bridge fell off.  No jaw 
injury in service or TMJ was identified by the examiner or 
complained of by the veteran.  No examiner has identified the 
jaw fracture claimed by the veteran.  In addition, none of 
the dental examiners noted in their reports that the veteran 
complained of trauma to the mouth or jaw.  

In short, the only evidence in the claims file regarding an 
in-service jaw injury are the statements of the veteran.  The 
Board places no weight of probative value on such statements, 
which appear to be patently self serving, in light of the 
pertinently negative medical history.  See Cartright, supra.  

Thus, element (2) is not satisfied and the claim fails on 
that basis.  

With regard to element (3), evidence of a nexus between the 
service and the veteran's current disability, the Board's 
determination that the record evidence does not show element 
(2) necessitates a finding that element (3) is also not 
supported.  As noted above, the record evidence indicates 
that the veteran's dental condition is in disrepair.  
However, none of the examination reports contain any 
assessment or opinion that relates to the etiology of the 
veteran's claimed TMJ.  In the absence of an in-service 
injury, such medical nexus opinion is manifestly impossible.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims as to both of the issues on appeal.  The 
benefits sought are accordingly denied. 


ORDER

Entitlement to service connection for left varicocele is 
denied.

Entitlement to service connection for TMJ is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


